Title: From Thomas Jefferson to Samuel Henley, 14 October 1785
From: Jefferson, Thomas
To: Henley, Samuel



Dear Sir
Paris Oct. 14. 1785

This is accompanied by the copy of a letter I did myself the pleasure of writing you in March last. I sent it by a gentleman going to London who promised to endeavor to find you out. He brought it back to me with an assurance that he had been unable to learn the place of your residence. I gave it to another who went soon after to London: and as he did not return it to me I flattered myself it had got safely to your hands. I first learned the contrary by your favor of July 18. by Mr. Bradford. I should have sent this answer by him but he told me his return would be circuitous and occupy much time, and that, having now your address, a letter by post would go safely.
My residence here being now likely to be of longer continuance than I had expected when I wrote the preceding letter, it is become less probable that you would prefer receiving the books therein mentioned to the money. However of this you are still the judge. Should you chuse the money, I will either pay your bill on me, or I will take some opportunity by a safe hand to remit it to any person in London whom you will be so good as to point out to me.
Mr. Bradford was the first person I had met with able to give me any news of you since you left Virginia. I am happy to hear by him that you are agreeably situated. I am here with one  daughter having left another in America, being all the family now remaining to me. I should be glad to hear that Mr. Gwatkin has also succeeded to his mind.
You have been so long from Virginia, that an account of recent events would be scarcely intelligable to you without a knowlege of what has preceded them. You know, doubtless of the removal of the seat of government to Richmond. This has made of Williamsburgh a mere academical village, disfigured by the burning of the president’s house the palace and some others of smaller note. We have new modelled the institution of the college, having suppressed the two divinity schools and the grammar school, and substituted in their places a professorship of law (Mr. Wythe) another of Medecine, anatomy, chemistry and surgery (McLurg) and a third of Modern languages, (Bellini). We were confined by the charter to six professorships and the legislature had not leisure at that time to change the constitution of the college fundamentally. The alteration has proved very succesful. They have now ordinarily about 80. students. I shall hope the pleasure of hearing from you, & am with great esteem Dr. Sir Your most obedient humble servt.,

Th: Jefferson

